          Case 1:20-cv-02502-LJL Document 25 Filed 03/04/21 Page 1 of 1




                                                                                       March 4, 2021
District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

By Electronic Filing.

       Re:     Carol Lopez v. City of New York, et al., 20-cv-2502-LJL

Dear Judge Liman:

      My firm represents the Plaintiff in this matter. We write jointly with counsel for the
Defendants to request the Court schedule the initial pretrial conference (IPTC) in this matter.

        The Court previously (e.g., ECF Nos. 21 and 23) adjourned the IPTC pending mandatory
mediation under the Section 1983 Plan. Mediation on the plan was held, and the mediatory filed his
report on January 5, 2021 (ECF No. 24). Thus, the parties would like to move the case forward and
commence discovery following the IPTC.

        We thank the Court for its time and attention, and will address any questions Your Honor
may have at the Court’s convenience. If the Court would prefer, the parties are happy to suggest dates
for the IPTC.

                                                      Respectfully submitted,
                                                          /s/
                                                      ______________________
                                                      J. Remy Green
                                                          Honorific/Pronouns: Mx., they/their/them
                                                      COHEN&GREEN P.L.L.C.
                                                      1639 Centre St., Suite 216
                                                      Ridgewood, New York 11385
cc:
All relevant parties by ECF.
